                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


DORIS MERCER and STEPHEN MERCER)
                Plaintiffs,    )
                               )
v.                             )                   JUDGMENT
                               )
                               )                   No. 5:17-CV-360-FL
WAL-MART STORES, INC.          )
                 Defendant.    )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s second motion to dismiss for Plaintiff's Non-compliance with Court
Order, defendant’s motion for partial summary judgment and plaintiff’s motion for extension of
time.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 10, 2019, and for the reasons set forth more specifically therein, defendant’s second
motion to dismiss is GRANTED and Plaintiffs' claims are DISMISSED WITH PREJUDICE.
Defendant's motion for partial summary judgment and plaintiffs' motion for extension of time to
file response in opposition to the motion for summary judgment are DENIED AS MOOT.

This Judgment Filed and Entered on October 10, 2019, and Copies To:
Doris and Stephen Mercer (via US mail) 958 Lake Royale, Louisburg, NC 27549
Michael W. Washburn (via CM/ECF Notice of Electronic Filing)

October 10, 2019                    PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
